Citation Nr: 1810565	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-20 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.

2.  Entitlement to a compensable rating for service-connected hearing loss.

3.  Entitlement to a rating in excess of 10 percent for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A hearing was scheduled in this matter, for June 8, 2017.  However, in correspondence dated May 2017, the Veteran requested that the hearing be canceled.

The Board notes that the Veteran submitted a VA Form-9, which perfected an appeal on the issues of entitlement to service connection for a back disorder and left foot disorder, as well as entitlement to an increased rating for bilateral pes planus.  However, these issues have not been certified to the Board as of yet, and will not be addressed in this decision.  

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a rating in excess of 10 percent for bilateral hearing loss are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The 10 percent disability rating currently in effect is the maximum schedular rating for tinnitus


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. § § 1155, 5107 (2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters to the Veteran.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  

Accordingly, the Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  Hence, the Board is satisfied that the duty to assist was met.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159(c) (2017).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran asserts that he is entitled to an initial rating in excess of 10 percent for his service-connected tinnitus. 

The Board finds that the Veteran has been assigned the maximum 10 percent rating which is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260 (2017).  Further, under Diagnostic Code 6260, there is no provision for assignment of an increased schedular rating or a separate 10 percent evaluation for tinnitus of each ear.

Therefore, the Board finds that an initial disability rating in excess for 10 percent for tinnitus is not warranted.

The Board has also considered the Veteran's statements that his tinnitus is worse than the rating he currently receives, and that he was fitted for hearing aids during the appeal period.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected tinnitus according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's tinnitus have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In making this conclusion, the Board notes the Veteran's contentions that he has difficulty hearing, that he shouts at his children, and that he is sensitive to loud sounds.  However, the Veteran's symptoms do not suggest "marked" interference in employment sufficient to warrant an extraschedular rating.  Moreover, the Veteran has not pointed to any tangible effect of these conditions on his ability to perform even sedentary employment.  In addition, the record does not reflect any hospitalizations for the Veteran's tinnitus.  As such, these factors do not merit referral for ratings in excess of those already granted for the periods on appeal.

Lastly, a total disability rating based on individual unemployability (TDIU) is not for consideration.  The Veteran does not contend, and the evidence does not show, that his service connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Accordingly, consideration for a TDIU rating is not warranted.


ORDER

A rating in excess of 10 percent for service-connected tinnitus is denied.



REMAND

Acquired Psychiatric Disorder

In order to establish service connection for an acquired psychiatric disorder as PTSD due to in-service personal assault, the evidence of record must include a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a) (2017), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304 (f)(5) (2017).  

Here, the Veteran asserts that he developed PTSD as a result of his training, and due to a personal assault in which his roommate pulled a knife on him.  However, as stated in records dated August 2012, April 2014, and most recently in the report of his C&P examination for PTSD dated April 2015, examiners specifically found that the Veteran did not have PTSD.  Thus, no further inquiry into service connection for PTSD is required.  However, the Board considers this claim as one for any psychiatric disability that may reasonably be encompassed by the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  An April 2014 assessment indicates a diagnosis of depression with substance abuse.  Thus, the claim is recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include depression with alcohol and cannabis dependence.   
 
The Veteran's August 2012 assessment note shows that the Veteran abused alcohol and cannabis before entering active duty, at age 21.  This corresponds to approximately 1988, the year before he entered service.  The Veteran also states that his alcohol and cannabis abuse increased after his discharge.  Despite this increase, the Veteran's most recent VA examination report for PTSD does not shed light on whether the Veteran's depression or his abuse of cannabis and alcohol was related to the conditions of his service.  An examination is needed to make this inquiry.

Bilateral Hearing Loss

The Veteran was afforded a VA examination in February 2010 in connection with his bilateral hearing loss.  However, since this examination, the Veteran has specifically asserted in a Notice of Disagreement dated January 2013 that his bilateral hearing loss has increased in severity.  While the Veteran points to a December 2012 record to illustrate the extent of his bilateral hearing loss, this record documents an audiology visit, rather than a comprehensive examination by a state-licensed professional, using the Maryland CNC controlled speech discrimination test.  The results of this audiology visit describe the Veteran's hearing loss in qualitative, rather than quantitative terms.  Accordingly, a remand is required for a new VA examination to assess the current severity of the Veteran's bilateral hearing loss.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment beyond the examination of record, he should be afforded an appropriate opportunity to submit those records.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should provide the rationale for all opinions rendered.  A copy of the claims file should be provided to the examiner for review.

3.  Forward the claims file to the examiner who provided the April 2015 VA examination (or a comparably qualified individual if that examiner is no longer available) to obtain an addendum opinion.  The claims file must be reviewed, including the new records, and such review should be noted in the addendum opinion. 

The examiner should identify all current psychiatric disorders found on examination, including depressive disorder and alcohol and cannabis dependency.   

For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder was caused, aggravated, or is otherwise etiologically related to the Veteran's period of service.   

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

A new examination is not required unless deemed so by the VA examiner, or the previous examiner is no longer available.

4.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to service connection for an acquired psychiatric disorder, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


